Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendments, filed June 20, 2022, have been entered. Claims 7 and 10 have been cancelled. Claims 21-26 have been added. Claims 1 and 11 have been amended. Claims 1, 3, 5, 6, and 11-16 are currently pending in the application.
The terminal disclaimer, filed June 20, 2022, has overcome the previous nonstatutory double patenting rejection.

Reasons for Allowance
Claims 1, 3, 5, 6, 11-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 15, Duke discloses a multi-purpose pillow comprising: a sheet 12 arrangement including a top sheet 15 and a bottom sheet (see annotated Figure 10, above) stitched together along three edges to define an inner chamber 13 having an opening 22 on a fourth edge (Figures 1 and 10, where the top sheet 15 is attached to the bottom sheet except at opening 22, where, as such, the structure of pillow case 12 is the same as would be achieved through stitching, and thus meets the limitations of the claim, see MPEP 2113), the sheet arrangement being configured to receive a removable pillow insert 18 into the inner chamber 13 for adjusting a loft of the pillow (page 4, line 6-page 5, line 14, where the insert 18 may be filled with various amounts of fluid, therefore achieving different lofts when the amount of fluid is increased or decreased); one or more filled compartments 21 arranged on the top sheet 15 such that the one or more filled compartments 21 are on a first side of the pillow (defined by the top of the pillow, with respect to the orientation shown in Figure 10) with respect to the inner chamber 13 (Figure 10 and page 5, lines 6-14); an envelope 14 connected to the bottom sheet (see annotated Figure 10, below) such that the envelope 14 is on a second side of the pillow (defined by the bottom pillow, with respect to the orientation shown in Figure 10), opposite the first side with respect to the inner chamber 13 (Figure 10), the envelope 14 having an opening 23 distinct from the opening 22 of the inner chamber 13 (Figure 10); a removable pad 17 contained within the envelope 14 (Figure 10 and page 5, lines 6-14). Cramer and Wassilefky are additionally cited, for their teachings of a rectangular sheet arrangement, fiber-filler compartments, releasable fastener, and foam pad (see discussion of claim 1, above).
Leifermann (U.S. Publication No. 2007/0245493) is cited as being of interest for disclosing a removable pillow insert 14 and 46 comprising a cover 14 made with at least one of cotton, linen, silk, polyester, wool, nylon, rayon, or a mixture of two or more thereof (paragraph 0021, where the cover 14 may be comprised of cotton, a cotton and polyester blend, polyester, silk, and wool among a variety of materials), the cover 14 being filled with fiber, down, chipped memory foam, or a mixture of two or more thereof 46 (paragraphs 0009-0010 and 0032, where the filler material 46 may comprise cotton fibers, loos pieces of viscoelastic foam, and down, among other filler types and combinations thereof). 
However, the removable filler insert 18 of Duke comprises a bag made of a flexible, impervious material to contain air therein. The air-filled insert of Duke is thus able to be displaced when a user’s head is placed on the pillow, such as in the manner depicted in Figure 11, thereby adding thickness to each side of the head (see Duke, pages 4, lines 6-22). The amount of air is able to be adjusted via the valve 20 (see Duke, Figures 6-8), allowing a user to vary the quantities of air within the bag to their desired level of comfort (see Duke, page 4, line 23- page 5, line 5). The compartments 21 of Duke are additionally provided such that the pillow insert 18 is surrounded on all sides by soft filling material (page 5, lines 6-14), such that when the bag is displaced by a user’s head, there is not a loss of softness or comfort provided by the pillow (see Duke, page 4, lines 16-22). Substituting the fluid-filled insert of Duke for the removable insert 14 and 46 of Leifermann would render Duke unsuitable for its intended purpose, as the pillow insert, filled with soft, solid materials and not fluid, would not displace to the sides of a user’s head in the same manner or to the same extent as required by the pillow of Duke. 
As such, it would not have been obvious for one of ordinary skill in the art to modify Duke in the claimed manner as it would inhibit the proper functioning of the device of Brinkman in their designed manner. Moreover, there is no disclosure, teaching or suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of the subject matter of the independent claims may be reasonably maintained. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673